UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4156


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

TERRELL BATTLE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-cr-00165-FL-1)


Submitted:   October 20, 2016               Decided:   November 10, 2016


Before MOTZ and      KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     John   Stuart  Bruce,   United  States    Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrell         Battle       pled     guilty          to    two      counts    of   mailing

threatening communications to a federal official, in violation

of     18    U.S.C.       §    876(c)       (2012),          and     was     sentenced     to   two

concurrent terms of 15 months in prison.                                   Battle now appeals,

claiming that the sentence is substantively unreasonable.                                        We

affirm.

       We          review         a        sentence               “under       a      deferential

abuse-of-discretion standard.”                            See Gall v. United States, 552

U.S.        38,     41      (2007).             When         reviewing        for     substantive

reasonableness, we “examine[] the totality of the circumstances

to see whether the sentencing court abused its discretion in

concluding that the sentence . . . satisfied the standards set

forth       in      [18       U.S.C.       §]     3553(a).”                 United    States     v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                                        If the

sentence          is      within       the       correctly           calculated        Sentencing

Guidelines range, as it is here, we presume that the sentence is

substantively reasonable.                    United States v. Louthian, 756 F.3d

295, 306 (4th Cir. 2014).                    This presumption is rebutted only if

the    defendant          shows     “that       the       sentence     is    unreasonable       when

measured          against     the     § 3553(a)            factors.”         United    States    v.

Dowell, 771 F.3d 162, 176 (4th Cir. 2014) (internal quotation

marks omitted).



                                                      2
      At Battle’s sentencing, the district court stated that it

had   considered      the    presentence        report,      the    Guidelines,         the

§ 3553(a)     factors,       and   Battle’s         arguments       for    a     downward

variance,    which     are    identical        to    those    arguments        raised     on

appeal.     The court exercised its “extremely broad discretion” to

weigh the mitigating factors identified by Battle against the

seriousness    of     the    offenses     and       Battle’s       criminal      history.

United States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011).

Ultimately,    the     court    concluded       that     the    mitigating           factors

warranted a sentence at the low end of the Guidelines range

rather than a downward variance.

      We conclude that the sentence is substantively reasonable

and   that     Battle        failed      to     rebut        the     presumption         of

reasonableness        we     accord      the        within-Guidelines           sentence.

Accordingly,     we    affirm      the    district      court’s       judgment.          We

dispense     with     oral     argument       because     the      facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                           3